Citation Nr: 1031402	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1963 to November 
1965.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the appellant's claim for entitlement to 
service connection for tinnitus, and a July 2008 rating decision, 
which denied the appellant's claim for entitlement to service 
connection for vertigo.
 
The Board notes that the appellant filed a claim for entitlement 
to service connection for hearing loss in March 2006.  The claim 
was denied in a May 2006 rating decision.  The appellant filed a 
notice of disagreement with the decision in May 2006.  The RO 
issued a statement of the case in August 2006.  Notice of the 
statement of the case was mailed to the appellant in August 2006.  
In October 2006, VA received a letter from the appellant's 
representative in response to an August 2006 VCAA notice letter 
regarding his claim for entitlement to service connection for 
tinnitus.  The letter pertained only to the tinnitus claim and 
did not indicate the appellant wished to appeal the hearing loss 
claim.  Therefore, the Board has not construed the letter as a 
substantive appeal.  The appellant filed a Form 9 pertaining to 
his hearing loss claim in August 2007, which the RO construed as 
a request to reopen his claim for hearing loss, as it was not a 
timely substantive appeal.  A November 2007 rating decision 
denied reopening.  In February 2008 the appellant filed a notice 
of disagreement with the November 2007 rating decision.  A 
statement of the case and a supplemental statement of the case 
were issued in May 2008.  The appellant did not file a 
substantive appeal.  In March 2009, the appellant's 
representative submitted evidence in support of a request to 
reopen the appellant's claim for entitlement to service 
connection for hearing loss.  A VCAA notice letter was sent to 
the appellant in March 2009.  However, there is no indication 
that the claim has been adjudicated. 

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for hearing loss has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge on the issue of entitlement to 
service connection for tinnitus.  A transcript of that hearing is 
of record.  Since the Travel Board hearing, the appellant's claim 
for entitlement to service connection for vertigo has been 
certified to the Board.  In a June 2010 letter, the appellant 
requested a Travel Board hearing for his vertigo claim.  As any 
additional testimony may also be relevant to the appellant's 
claim for entitlement to service connection for tinnitus, the 
Board finds that appellate consideration of both issues must be 
deferred pending completion of the action requested below.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.  The appellant and his 
representative should be notified by letter 
of the date, time and place of such hearing.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


